          Case 1:19-cv-00372-LY-SH Document 80 Filed 05/06/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 SHANIQUA BUNTON,                                §
 INDIVIDUALLY AND ON BEHALF                      §
 OF ALL OTHERS SIMILARLY                         §
 SITUATED,                                       §           Case No. A-19-CV-00372-LY-SH
           Plaintiff,                            §
                                                 §
 v.                                              §
                                                 §
 LOGISTICARE SOLUTIONS, LLC,
          Defendant.                             §

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE LEE YEAKEL
         UNITED STATES DISTRICT JUDGE

      Before the Court are Defendant’s Motion to Impose Conditions on the Dismissal of Bunton’s

Class and Collective Claims, filed December 4, 2020 (Dkt. 76), and the associated response and

reply briefs. The District Court referred all pending and future motions in this case to the

undersigned Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure

72, and Rule 1 of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas (“Local Rules”).

                                         I.   Background

      This is a collective action to recover unpaid back wages under the Fair Labor Standards Act of

1938, as amended (“FLSA”), which establishes federal minimum-wage and overtime standards.

Genesis Healthcare Corp. v. Symczyk, 133 S. Ct. 1523, 1527 (2013). Pursuant to 29 U.S.C.

§ 216(b), the FLSA gives employees the right to bring a private cause of action against their

employer on “behalf of himself or themselves and other employees similarly situated.”
         Case 1:19-cv-00372-LY-SH Document 80 Filed 05/06/21 Page 2 of 5




    On January 22, 2020, the undersigned conditionally certified this as a collective action under

29 U.S.C. § 216(b). Dkt. 31. Defendant LogistiCare Solutions, LLC (“LogistiCare”) appealed, and

the District Court denied the appeal. Dkts. 33, 48. LogistiCare also filed a Motion to Strike Class,

asking the Court to strike all class and collective claims from this lawsuit and permit Plaintiff

Shaniqua Bunton to proceed on her individual claims only. Dkt. 34. LogistiCare argued that

Bunton waived her ability to pursue class and collective action claims via a waiver contained in

her employment application. Id. On October 27, 2020, Bunton filed an Advisory to the Court,

stating that, “after rigorously contesting Defendant’s Motion, [Bunton] will withdraw her

opposition to Defendant’s Motion as she has determined to avoid further delay and to proceed with

litigation on the merits.” Dkt. 70 at 1. Bunton also voluntarily withdrew the consent forms of all

opt-in plaintiffs. Id.

    On November 3, 2020, the undersigned Magistrate Judge issued a Report and

Recommendation that the District Court grant as unopposed Defendant’s Motion to Strike Class

and Collective Claims and strike all class and collective claims from the Complaint. Dkt. 71.

LogistiCare filed a 13-page objection to the Report and Recommendation. Dkt. 72. LogistiCare

argued that:

                Missing from the Magistrate’s Report and Recommendation is a
                determination as to the enforceability of the waivers, and further, a
                ruling indicating if the class and collective claims are dismissed with
                or without prejudice. (Dkts. 34, 53, 68.) Because of the
                enforceability of the class waivers, LogistiCare does not object to
                the Magistrate’s recommendation that the class and collective
                claims should be stricken. Rather, LogistiCare respectfully requests
                that this Court make a finding as to the enforceability of the class
                waivers and a determination that the claims be dismissed with
                prejudice.



                                                  2
         Case 1:19-cv-00372-LY-SH Document 80 Filed 05/06/21 Page 3 of 5




Id. at 1-2. LogistiCare further argued that,

                by filing her Advisory with the Court withdrawing her Opposition
                to LogistiCare’s Motion, Bunton failed to follow the proper
                procedures under Fed. R. Civ. P. 41 to dismiss her class and
                collective claims. Instead, Plaintiff Shaniqua Bunton’s counsel
                withdrew the Opposition and all putative class member opt-in
                Consents and refiled an identical action in the United States District
                Court for the Eastern District of Michigan,1 in a blatant attempt to
                forum shop midlitigation, avoid an unfavorable decision before this
                Court, and deprive LogistiCare of its class waiver defense.

Id. at 2. LogistiCare asked the Court to retain jurisdiction over the class and collective claims “to

determine collateral issues, including issuing a refiling restriction and/or a prefiling injunction

requiring Plaintiff and any putative class members to refile in this Court, should the Court grant

them that opportunity, to prevent forum shopping.” Id. LogistiCare further requested sanctions

under FED. R. CIV. P. 41(d) “for abuse of the judicial process and improper forum shopping.” Id.

    On November 20, 2020, the District Court entered an order adopting the Report and

Recommendation. Dkt. 75. The Court noted LogistiCare’s objections and stated:

                In light of the objections, the court undertakes a de novo review of
                the record and applicable law. The court is of the opinion that the
                objections do not raise any issues that were not adequately addressed
                in the report and recommendation. Finding no error, the court will
                accept and adopt the report and recommendation as filed for
                substantially the reasons stated therein.

Id. at 2. The District Court overruled LogistiCare’s objections, id., and granted LogistiCare’s

motion to strike class and collective claims, stating: “All class and collective claims are

STRICKEN form the complaint. Bunton’s individual claims remain.” Id. at 3.




1
 On May 5, 2021, the United States District Court for the Eastern District of Michigan approved the parties’
settlement in Chapman v. Logisticare Solutions, LLC, 2:20-cv-12875-AJT-APP (E.D. Mich. 2020), and
dismissed the case with prejudice.
                                                     3
         Case 1:19-cv-00372-LY-SH Document 80 Filed 05/06/21 Page 4 of 5




    LogistiCare now asks the Court

                 to retain jurisdiction over the class and collective claims to
                 determine collateral issues, including: (1) the enforceability of the
                 class waivers; (2) dismissal of the claims with prejudice;
                 (3) issuance of a refiling restriction and/or a pre-filing injunction
                 requiring Bunton and any putative class members to refile in this
                 Court, should the Court grant them that opportunity, to prevent
                 forum shopping; and (4) order Bunton to pay LogistiCare’s fees and
                 costs under Fed. R. Civ. P. 41(d) for abuse of the judicial process
                 and improper forum shopping.

Dkt. 76 at 2.2

                                           II.    Analysis

    Bunton argues that LogistiCare “raised identical arguments—requesting identical relief” in its

objections to the Report and Recommendation. Dkt. 78 at 1. The Court agrees. Indeed, LogistiCare

admits as much, stating that it “raised similar arguments in its Objection” to the Report and

Recommendation. Dkt. 79 at 3.

    After Bunton withdrew her opposition to LogistiCare’s Motion to Strike, the undersigned

Magistrate Judge recommended that the District Court grant all relief LogistiCare sought in that

motion. The District Court adopted the recommendation after considering LogistiCare’s

objections, which it now re-urges in its Motion to Impose Conditions. LogistiCare’s motion in

essence is a request for reconsideration presenting no reason why the District Court should

reconsider its order granting the Motion to Strike.




2
 Bunton asks the Court to strike LogistiCare’s motion because it is fourteen pages long, exceeding the ten-
page limit for non-dispositive motions by four pages. Dkt. 78 at 2 n.3; Local Rule CV-7(d)(3). The Court
exercises its discretion to DENY Bunton’s request and reminds LogistiCare to comply with all court rules.
                                                    4
        Case 1:19-cv-00372-LY-SH Document 80 Filed 05/06/21 Page 5 of 5




                                 III.     Recommendation

   For these reasons, the undersigned Magistrate Judge RECOMMENDS that the District Court

DENY LogistiCare’s Motion to Impose Conditions on the Dismissal of Bunton’s Class and

Collective Claims (Dkt. 76).

   This case remains STAYED and the statute of limitations tolled. The undersigned

RECOMMENDS that the District Court lift the stay and order the parties to submit a proposed

scheduling order when the District Court issues an order as to this Report and Recommendation

on Defendant’s Motion to Impose Conditions.

                                        IV.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on May 6, 2021.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
                                                5
